Johnson, J.,
dissenting. I cannot agree with the majority’s holding that the instructions in this case satisfied the trial court’s duty to charge the jury fully and correctly. The charge may have adequately set forth the essentials of negligence law in the abstract, but the court needed to do more than this. It had a duty to instruct the jury fully and correctly upon every point indicated by the evidence and material to a decision of the case. Sachse v. Lumley, 147 Vt. 584, 588, 524 A.2d 599, 601 (1987). We have repeatedly condemned jury instructions that fail to go beyond the mere abstract. Roberts v. State, 147 Vt. 160, 167, 514 A.2d 694, 698 (1986); Nauceder v. Howard, 127 Vt. 274, 278, 247 A.2d 76, 78-79 (1968).
It is true, as the majority explains, that Smith v. Monmaney, 127 Vt. 585, 255 A.2d 674 (1969), does not impose an unqualified duty to remove snow and ice on persons responsible for the care of commercial premises. Rather, the duty owed by innkeepers *402and the like is one of reasonable care. Whether and when snow and ice removal falls within that general duty depends on the particular circumstances. My quarrel with the majority is that the charge in this case was so thin that it could not provide sufficient guidance to the jury in its attempt to apply the law to the questions before it — whether, if the sidewalk was dangerously slippery, the defendant knew or should have known of it and, if so, whether it had taken reasonable steps to alleviate the condition.
The court below compounded its error when it did venture briefly into the realm of the specific to state: “Winter weather is a reality of life in this area. On the one hand, slippery conditions cannot be wholly prevented, but on the other, they are foreseeable.” Whatever the jury understood from the general charge, the court’s comment on the realities of winter weather suggested that one must accept that one may fall down in wintertime and that fault is usually, or perhaps never, at issue. That statement, moreover, could not be cured by the sentence that followed because it contained nothing to assure that the jury would relate the word “foreseeable” to the nature of the duty owed by the innkeeper. As used there, “foreseeable” could just as easily be understood to mean that the plaintiff should have taken more care. In the absence of a more complete explication, therefore, the reality-of-life-in-winter statement was prejudicial.
Furthermore, whereas the rest of the instruction was given largely in legal jargon, this part of the charge, being in “plain English,” may have been more comprehensible to the jury and, accordingly, given more weight. Depending on what they made of it, the jury could have used it to conclude either that the defendant owed no duty of care in the circumstances, that the duty was irrelevant, given winter conditions, or that fault, if any existed, was wholly on the part of the plaintiff. I heartily support the use of plain language in jury instructions to the extent possible, but there simply was not enough plain language here to clarify the point that the court was evidently attempting to make.
*403I would reverse the judgment below and remand for a new trial.